Name: Commission Regulation (EC) No 2490/97 of 12 December 1997 opening a Community tariff quota for certain goods originating from Turkey (1998)
 Type: Regulation
 Subject Matter: tariff policy;  Europe;  international trade;  foodstuff
 Date Published: nan

 L 343/ 10 EN Official Journal of the European Communities 13 . 12. 97 COMMISSION REGULATION (EC) No 2490/97 of 12 December 1997 opening a Community tariff quota for certain goods originating from Turkey 1998) HAS ADOPTED THIS REGULATION:THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3448/93 of 6 December 1993 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products ('), and in particular Article 7 (2) thereof, Whereas Decision No 1 /97 of the EC-Turkey Association Council (2) of 29 April 1997, lays down, with a view to promoting the development of trade in accordance with the objectives of the Customs Union , annual quotas expressed in terms of value concerning, for the Com ­ munity, certain pasta products and, for Turkey, certain processed agricultural products covered by Chapter 19 of the combined nomenclature ; Whereas Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (*), as last amended by Regula ­ tion (EC) No 1 427/97 (4), consolidated the arrangements for managing the tariff quotas to be used in chronological order of the dates of acceptance of the declarations for release for free circulation; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for horizontal questions concerning trade in processed products not listed in Annex II to the Treaty, Article 1 1 . The Community tariff quota given in the Annex to this Regulation shall be opened from 1 January to 31 December 1998 . 2 . The benefit of this tariff quota shall be subject to the presentation of a certificate A.TR in accordance with Decision No 1 /96 of the EC-Turkey Customs Coopera ­ tion Committee of 20 May 1996 laying down detailed rules for the application of Decision No 1 /95 of the EC-Turkey Association Council (s). Article 2 The Community tariff quota referred to in Article 1 shall be managed by the Commission in accordance with the provisions of Article 308a to Article 308c of Regulation (EEC) No 2454/93 . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 January 1998 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 12 December 1997. For the Commission Martin BANGEMANN Member of the Commission (') OJ L 318 , 20 . 12 . 1993, p. 18 . (2) OJ L 126, 17. 5. 1997, p. 26 . O OJ L 253, 11 . 10 . 1993, p. 1 . 4 OJ L 196, 24 . 7 . 1997, p. 31 . (5) OJ L 200, 9 . 8 . 1996, p. 14 . 13 . 12. 97 I EN I Official Journal of the European Communities L 343/ 11 ANNEX Order number CN code Description of goods Quotavolume Quota duty 09.0205 1902 11 00 1902 19 Uncooked pasta, not otherwise prepared stuffed or ECU 2,5 million ECU 10,67/ 100 kg/net